Citation Nr: 0004812	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an apportioned share of the veteran's VA 
disability benefits on behalf of his minor child.


REPRESENTATION

Appellant represented by:	None


Appellee represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
April 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the appellant's request for 
an apportionment of the veteran's VA compensation benefits on 
behalf of their minor child.

In correspondence received at the RO in August 1998, the 
appellant indicated that she wanted a hearing before a VA 
hearing officer.  In correspondence dated in February 1999, 
the appellant indicated that she wished to cancel her 
scheduled RO hearing.  As she has not submitted any 
correspondence asking that the hearing be rescheduled, the 
Board will proceed with its appellate review.



FINDING OF FACT

1.  Prior to August 4, 1999 the veteran's minor child was not 
residing with him, but the veteran was reasonably discharging 
his responsibility for his child's support. 

2.  An apportionment of the veteran's compensation benefits 
would cause him undue financial hardship.

3.  As of August 4, 1999 the veteran's was awarded sole 
custody of his child.  



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation benefits on behalf of the veteran's and the 
appellee's child have not been met.  38 U.S.C.A. §§ 5107, 
5307 (West 1991); 38 C.F.R. § 3.450, 3.451 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1999).  In addition, without regard to any 
other provision regarding apportionment where hardship is 
shown to exist, pension, compensation, emergency officers' 
retirement pay, or dependency and indemnity compensation may 
be specially apportioned between the veteran and his or her 
dependents or the surviving spouse and children on the basis 
of the facts in the individual case as long as it does not 
cause undue hardship to the other persons in interest.  See 
38 C.F.R. § 3.451.

The son of the appellant and the veteran was born in August 
1993.  In October 1997, the appellant filed a claim for an 
apportioned share of the veteran's VA disability benefits in 
an effort to help pay childcare and related expenses for the 
parties' child that at that time resided with the appellant.

In response the veteran submitted information which showed 
that he was providing support for his child through direct 
payments to the appellant and through the County Department 
of Child Support.  Both the appellant and the veteran have 
submitted information concerning their respective income and 
expenses that shows that both have greater expenses than they 
do income.  As such, the Board finds that the veteran is 
reasonably discharging his responsibility for his child's 
support and that an apportionment of his compensation would 
cause undue financial hardship.  See 38 C.F.R. §§ 3.450, 
3.451.

Also a review of the record reveals that an August 1999 court 
order from a Circuit Court of the State of Maryland (Court) 
awarded sole custody of the veteran's and the appellee's 
child to the veteran.  Therefore, the Board finds that as of 
August 4, 1999 the evidence reveals that the child resides 
with the veteran and that the veteran has been reasonably 
discharging his responsibility for the support of his and the 
appellee's child.  Accordingly, an apportioned share of the 
veteran's VA compensation benefits on behalf of the veteran's 
and the appellee's child is not warranted under the 
provisions of 38 C.F.R. § 3.450.  See 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  




ORDER

An apportionment of the veteran's compensation benefits on 
behalf of his minor child is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

